
	

113 HR 2590 IH: 21st Century Health Care for Heroes Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2590
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Gibson (for
			 himself, Mr. Bera of California,
			 Mr. Cook, Mr. Ruiz, and Mr.
			 Coffman) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Wounded Warrior Act to establish a specific
		  timeline for the Secretary of Defense and the Secretary of Veterans Affairs to
		  achieve integrated electronic health records, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Health Care for Heroes
			 Act.
		2.Timeline for
			 implementing integrated electronic health records
			(a)Establishment of
			 timelineSection 1635 of the
			 Wounded Warrior Act (10 U.S.C. 1071 note) is amended by adding at the end the
			 following new subsection:
				
					(k)TimelineIn carrying out this section, the Secretary
				of Defense and the Secretary of Veterans Affairs shall ensure that—
						(1)the creation of a health data authoritative
				source is achieved by not later than 180 days after the date of the enactment
				of this subsection;
						(2)the ability of patients of both the
				Department of Defense and the Department of Veterans Affairs to download the
				medical records of the patient (commonly referred to as the Blue Button
				Initiative) is achieved by not later than 365 days after the date of
				the enactment of this subsection;
						(3)the seamless integration of personal health
				care information between the Departments is achieved by not later than 365 days
				after the date of the enactment of this subsection;
						(4)the standardization of health care data of
				the Departments is achieved by not later than 365 days after the date of the
				enactment of this subsection;
						(5)the acceleration of the exchange of
				real-time data between the Departments is achieved by not later than 365 days
				after the date of the enactment of this subsection;
						(6)the upgrade of the graphical user interface
				to display the new standardized health care data of the Departments is achieved
				by not later than 365 days after the date of the enactment of this
				subsection;
						(7)each incoming
				member of the Armed Forces and the dependent of such a member may elect to
				receive an electronic copy of the health care record of the individual
				beginning not later than October 1, 2014; and
						(8)each current member of the Armed Forces and
				the dependent of such a member may elect to receive an electronic copy of the
				health care record of the individual beginning not later than October 1,
				2015.
						.
			(b)Cloud
			 storageSection 1635 of such Act is further amended by adding at
			 the end the following new subsection:
				
					(l)Cloud
				storageThe Secretary of
				Defense and the Secretary of Veterans Affairs shall study the feasibility of
				establishing a secure, remote, network-accessible computer storage system
				(commonly referred to as cloud storage) to—
						(1)provide members of
				the Armed Forces and veterans the ability to upload the health care records of
				the member or veteran if the member or veteran elects to do so; and
						(2)allow medical
				providers of the Department of Defense and the Department of Veterans Affairs
				to access such records in the course of providing care to the member or
				veteran.
						.
			(c)Conforming
			 amendmentsSection 1635 of
			 such Act is further amended—
				(1)in subsection (a),
			 by striking The Secretary and inserting In accordance
			 with the timeline described in subsection (k), the Secretary;
			 and
				(2)in the matter
			 preceding paragraph (1) of subsection (e), by inserting in accordance
			 with subsection (k) after under this section.
				
